Citation Nr: 1242049	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  10-30 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Keyvan, Associate Counsel







INTRODUCTION

The Veteran had active service from November 1984 to October 1994.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the February 2009 rating action of the Department of Veterans Affairs (VA) Regional Office in Oakland, California.  [While the Veteran originally filed a claim seeking entitlement to service connection for bilateral hearing loss, he specifically appealed the denial of service connection for hearing loss of the right ear in his October 2009 notice of disagreement (NOD).  As such, the Board has recharacterized the issue on appeal as one for service connection for hearing loss of the right ear, as is indicated on the cover page of this decision.]  


FINDING OF FACT

The Veteran's hearing loss of the right ear is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the hearing loss of his right ear was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b)(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issue on appeal, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the injury was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.  

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2012).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Id.; Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley, 5 Vet. App. at 159.  

Here, the Veteran maintains that he has hearing loss in his right ear as a result of his exposure to loud noises and sounds while serving as a Cannon Crewmember in the U.S. Army.  According to the Veteran, he has experienced hearing problems since his period of service.  In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for hearing loss of the right ear.

Turning to the Veteran's service treatment records, the Board notes that, on his September 1984 examination conducted pursuant to his enlistment in the military, the Veteran denied a history of ear, nose or throat trouble, and the clinical evaluation of his ears and drums was shown to be normal.  In addition, the medical examiner did not note any hearing problems in the Physician's summary and elaboration of all pertinent data section.  On the May 1987 report of medical examination, the clinical evaluation of the Veteran's ears and drums was shown to be normal, and the Veteran denied a history of ear, nose or throat trouble.  

The remainder of the Veteran's service treatment records includes a Reference Audiogram dated in March 1985, and three Hearing Conservation Data sheets, dated in March 1989, May 1991, and August 1992.  It was noted that the March 1985 audiogram was conducted so a reference could be established following exposure in noise duties.  An authorized audiological evaluation was also conducted, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 10, 5, 10, 5 and 0.  The Veteran did note that he wore hearing protection while administering his duties.  

Soon thereafter, the Veteran participated in a Hearing Conservation training program in an attempt to learn how to use hearing protection and prevent noise-induced hearing loss.  The March 1989 Hearing Conservation Data sheet reflects that he Veteran underwent an authorized audiological evaluation, the results of which revealed right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 Hertz as 5, 5, 5, 0 and 0.  The May 1991 audiometric findings (which were also recorded in the Hearing Conservation Data Sheet) revealed right ear auditory thresholds in the same frequencies as 30, 10, 0, 20 and 15.  The Veteran underwent another authorized audiological evaluation in August 1992, the results of which revealed the right ear auditory thresholds in the frequencies 500, 1000, 2000, 3000 and 4000 as 10, 5, 0, 0 and 0.  

While the clinical evaluation of the ears and drums was shown to be normal at the July 1994 separation examination, the Veteran did report a history of hearing loss and ear, nose and throat trouble in his medical history report.  On the authorized audiological evaluation pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
15
10
LEFT
X
X
X
X
X

The Board notes that these audiological findings do reflect a decrease in the Veteran's hearing acuity in both ears when compared to the previous audiometric test results.  

In his July 2008 claim, the Veteran attributed his hearing loss to his exposure to acoustic trauma while serving in the military.  At the January 2009 VA examination (the details of which will be discussed later in the decision), the Veteran described working as a 13 Bravo Cannon Crewmember and specifically working in the Artillery Division two weeks every month.  According to the Veteran, during these weeks his job consisted of firing weapons every day, "including 50 and 60 caliber machine guns," as well as performing emergency destruction using C4 explosives and shape charges.  

The Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); & Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's assertion, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  A review of the Veteran's DD 214 shows that his Military Occupational Specialty (MOS) was that of a Cannon Crewmember.  As previously noted above, his service treatment records reflect his participation in a Hearing Conservation training program which further supports the Veteran's assertion that he was exposed to loud noises and sounds in service.  In addition, the Veteran reported to have hearing loss at his separation examination, and collectively, the audiometric test results associated with his period of service reflect a steady decrease in his hearing acuity throughout his period of service.  While every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts his account of having been exposed to extreme noise levels in service.  Thus, the Board concludes that the Veteran's description of noise exposure while serving as a cannon crewman in the Army is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Recent audiological examinations establish that the Veteran has a hearing disability in his right ear that satisfies the criteria of 38 C.F.R. § 3.385.  In this regard, the Veteran was afforded a VA audiological evaluation in January 2009, and on the authorized audiological evaluation, pure tone thresholds, in decibels, were shown to be: 




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
45
55
55
LEFT
X
X
X
X
X

Speech audiometry revealed speech recognition ability of 94 percent in the right ear.  Based on the audiometric test results, the examiner diagnosed the Veteran with clinically normal hearing in his left ear and mild to moderately severe conductive hearing loss in the right ear.  These findings meet the requirements of 38 C.F.R. §3.385 (2012).  Thus the remaining question pertaining to service connection is whether the hearing loss in the Veteran's right ear is related to his military noise exposure.  

During the January 2009 VA examination, the Veteran reported a worsening in his right ear hearing acuity.  Upon reviewing the Veteran's service treatment records, as well as the remainder of his claims file, the examiner specifically acknowledged the Veteran's complaints of hearing loss at his July 1994 separation examination.  According to the Veteran, his situation of greatest difficulty involves missing or not understanding when people talk near his right side, "especially if he is doing something or not looking at them."  With respect to the effect of his hearing loss on his occupational functioning and activities of daily living, the Veteran reported that his hearing problems affect "everything."  Specifically, he explained that when interacting with customers and management, he has to hear what is going on and not being able to do so "is annoying."  The Veteran also claimed to miss important information at meetings.  
The Veteran denied a family history of hearing loss, chronic ear pain, drainage, ear infections, or head/ear trauma and reported to experience a "muffled" sensation on the right at all times.  With respect to his military noise exposure, the Veteran described working with "13 Bravo in artillery" two weeks per month, and added that his duties consisted of firing weapons every day, to include 50 to 60 caliber machine guns, as well as performing emergency destruction using C4 explosives and shape charges.  Based on her review of the records, as well as her evaluation of the Veteran, the VA audiologist diagnosed the Veteran with mild to moderately severe conductive hearing loss in his right ear, and determined that the right ear hearing loss was not consistent with a typical noise-induced hearing loss.  The VA audiologist explained that the audiometric results at the separation examination revealed essentially normal thresholds in both ears.  Therefore, according to the VA audiologist, the hearing loss in the right ear is not due to acoustic trauma during military service, but "more likely has an organic cause that may improve with medical intervention."  

In a September 2009 letter, the Veteran's private physician, R.K., M.D. opined that the Veteran has "significant right-sided hearing loss."  According to Dr. K., this hearing is more likely than not related to the Veteran's ten year history of loud noise exposure while serving as a Cannon Crewman in the military.  

The Veteran has described a history of exposure to loud sounds in service and has indicated that his hearing loss began during his period of active service.  As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, the Board finds that the Veteran's current hearing loss in his right ear cannot be reasonably disassociated from his conceded in-service exposure to loud noises.  In arriving at this decision, the Board relies on the Veteran's conceded noise exposure and his credible post-service assertions that he began experiencing difficulty hearing in service, and has continued to experience difficulty hearing since his discharge from service.  

The Board acknowledges the January 2009 medical opinion which does not relate the Veteran's hearing loss of the right ear to service.  In rendering her negative opinion, the VA audiologist described the Veteran's puretone thresholds at discharge as "essentially normal" and relied on these "normal" audiological results at the time of his separation.  By noting that the Veteran was shown to have normal hearing on his separation examination report, the VA audiologists may have been "implying" that had there been noise-induced hearing loss in service, it would have been detected by the evaluation at separation.  Nevertheless, the VA audiologists did not actually state this clearly, and the Board concludes that "inferring" that this is what she meant from what she did say would be tantamount to the Board rendering its own unsubstantiated medical opinion, and the Board is precluded from doing so.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that Board must rely on independent medical evidence to support its findings and must not refute medical evidence in the record with its own unsubstantiated medical conclusions), overruled on other grounds by Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In addition, the January 2009 VA audiologist does not appear to have given much weight to the Veteran's account of his in-service experiences, his exposure to loud noise while carrying out his military duties, and the service treatment records which document a steady decline in the Veteran's hearing acuity in service, as well as his complaints of hearing problems at the July 1994 separation examination.  Furthermore, the examiner attributed the Veteran's hearing problems in his right ear to "an organic cause that may improve with medical intervention" but failed to provide an explanation as to what this organic cause might be and the type of medical intervention which could help ameliorate this hearing problem.  Thus, the Board finds that the January 2009 VA audiologist's opinion has little probative value, and, when weighed against the Veteran's reported onset in service, continuity of symptomatology since service, and the positive September 2009 medical opinion, the Board finds that the evidence is at least in equipoise that the Veteran's hearing loss in his right ear is related to his conceded in-service noise exposure.  Of particular significance to the Board in this matter are the Veteran's conceded in-service acoustic trauma and his competent complaints of continuing hearing problems since service.  
Based on the totality of the evidence, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran currently has hearing loss of his right ear that was incurred during his active service as a result of exposure to loud noises.  Accordingly, service connection for hearing loss of the right ear is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Service connection for hearing loss of the right ear is granted.  



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


